The Northborough planning board under G. L. c. 40A, § 21, appealed to the Superior Court from the granting of a variance by the Northborough zoning board of appeals which authorized a certain area to be used as a “drive-in theatre” in a district zoned for residential purposes. A judge of the Superior Court entered a decree annulling the variance. The case is here on the owner’s appeal from the *733decree. The judge made a report of material facts and the evidence is reported. The record clearly shows that the board of appeals did not find or include in its decision that the granting of the variance would be “without substantial detriment to the public good.” G. L. c. 40A, § 15, cl. 3, as amended through St. 1958, c. 381. The burden is on the applicant for the variance and upon the board of appeals to go forward with evidence that the statutory prerequisites for the granting of a variance have been met. Sullivan v. Board of Appeals of Canton, 345 Mass. 117, 119-120. In view of the foregoing we see no need to discuss other aspects of the case.
Henry P. Grady (John A. Romano with him) for Catherine A. Sheehan.
Richard W. Mirick for the plaintiff.

Decree affirmed.